Exhibit 10.1

 



    [logo2.jpg]  [logo.jpg]    



 



 

March 29, 2020   Anthony Doyle 317 Cyprus Falls Drive Cary, NC 27513

 

 

Dear Mr. Doyle:



 

On behalf of BioCryst Pharmaceuticals, Inc., a Delaware corporation (the
"Company"), we are pleased to offer you the position of Senior Vice President &
Chief Financial Officer. You will report directly to me, as President and Chief
Executive Officer. We, along with the other members of the Company's Board of
Directors (the "Board"), and the Company's management team, are all very
impressed with you and what you will bring to the Company. We believe that with
your background, you will make significant contributions to the success of the
Company.

 

This letter agreement (the "Agreement") will serve to confirm our agreement with
respect to the terms and conditions of your employment.

 

1.Term of Employment.

 

(a)Subject to the terms and conditions of this Agreement, the Company hereby
employs Anthony Doyle ("Employee") as Senior Vice President & Chief Financial
Officer. Employee shall commence employment at the Company's offices in Durham,
North Carolina. Employee shall devote substantially full-time attention to the
business and affairs of the Company and its affiliates. Employee may (i) serve
on corporate, civic, charitable or non-profit boards or committees, subject in
all cases to the prior approval of the Board and other applicable written
policies of the Company and its affiliates as in effect from time to time, and
(ii) manage personal and family investments, participate in industry
organizations and deliver lectures at educational institutions or events, so
long as no such service or activity interferes, individually or in the
aggregate, with the performance of Employee's responsibilities hereunder.

 

(b)The term of employment of Employee under this Agreement shall begin on April
15, 2020 (the "Effective Date") and terminate on the second anniversary of the
Effective Date unless earlier terminated in accordance with the provisions of
Section 4. In the event Employee is retained by the Company as Senior Vice
President & Chief Financial Officer past the second anniversary of the Effective
Date, the terms of Employee's employment shall continue to be governed by this
Agreement unless otherwise provided by the Board.

 

 



[logo3.jpg] [logo4.jpg]







 

 

2.Basic Full-Time Compensation and Benefits.

 

(a)Commencing as of the Effective Date, as basic compensation for services
rendered under this Agreement, Employee shall be entitled to receive from the
Company a salary of $40,000 per month ($480,000 per annum) (the "Base Salary"),
payable in accordance with the Company's standard payroll practices as in effect
from time to time during the term of this Agreement. The Base Salary will be
reviewed annually by the Board or a committee thereof and may be raised at the
discretion of the Board or such committee.

 

In addition to the Base Salary provided above, Employee shall be provided with a
fiftythousand dollar ($50,000) bonus ("Signing Bonus") payable no later than six
months after the Effective Date of this Agreement.

 

(b)Employee shall be eligible to earn a cash bonus, payable as soon as
reasonably practicable in the calendar year following each calendar year during
the term of this Agreement, based on the Company's and/or Employee's achievement
of performance related goals proposed by management and approved by the Board or
a committee thereof for the Company's applicable fiscal year (the "Incentive
Compensation"). The Incentive Compensation actually earned, if any, shall be
determined in the sole discretion of the Board or a committee thereof and shall
be based on a target amount equal to forty percent (40%) of the Base Salary
earned by Employee during such fiscal year (the "Target Amount"), which shall
not be pro-rated for the first fiscal year of the term of this Agreement. The
Board or a committee thereof may, in its discretion, approve an Incentive
Compensation payment in excess of the Target Amount if the performance goals
have been exceeded. Employee must be employed through April I of the next
succeeding fiscal year in order to receive the Incentive Compensation payment
for each fiscal year.

 

(c)Employee shall be entitled to receive such other benefits and perquisites
provided to similarly situated executive officers of the Company, subject to
modification or termination at any time, which benefits may include, without
limitation, reasonable vacation (currently four (4) weeks), sick leave, medical
benefits, life insurance, and participation in profit sharing or retirement
plans.

 

3.Performance Based Equity Awards.

 

(a)The Company shall grant to Employee an option to purchase 600,000 shares of
the Company' s common stock ("Common Stock"), with an exercise price equal to
the fair market value of the Common Stock on the date of the grant (the "Initial
Option"), which date shall be the last day of the month that the Employee begins
employment under this Agreement. The Initial Option shall be granted under and
subject to the terms of the Company's Inducement Equity Incentive Plan,
effective as of February 7, 2020, or the Company's Stock Incentive Plan,
effective as of April 24, 2019, as applicable, and subject to the terms of one
or more award agreements between Employee and the Company, which Employee will
be required to execute as a condition of the grant.

 

(b)The Initial Option shall vest and become exercisable, contingent on
Employee's continued provision of services to the Company on each respective
vesting date, over a period of four (4) years as follows: (i) with respect to
200,000 shares of Common Stock, on the first anniversary of the grant date or on
the date of Employee's termination if Employee is terminated as a result of a
reduction in force prior to the first anniversary of the grant date; and (ii)
with respect to the remaining 400,000 shares of Common Stock, equally on each
anniversary thereafter for the following three years until fully vested.

 



2

 

 

(c)During the term of this Agreement, Employee shall be eligible to receive
equity-based compensation as determined in the sole discretion of the Board or a
committee thereof, which may be subject to the achievement of certain
performance targets set by the Board or such committee. All such equity-based
awards shall be subject to the terms and conditions set forth in the Company's
Stock Incentive Plan as in effect from time to time and award agreements issued
thereunder.

 

4.Termination.

 

(a)If Employee's employment is terminated by the Company for Cause or by
Employee other than pursuant to a Constructive Termination, or due to the
expiration of the stated term of this Agreement or Employee's death or
Disability, the Company shall pay Employee (i) any accrued and unpaid Base
Salary, payable on the next payroll date; (ii) reimbursement for any and all
monies advanced or expenses incurred in connection with Employee's employment
for reasonable and necessary expenses incurred by Employee on behalf of the
Company for the period ending on the termination date, which amount shall be
reimbursed within thirty (30) days of the Company's receipt of proper
documentation from Employee; (iii) any compensation that Employee had previously
deferred (including any interest earned or credited thereon), in accordance with
the terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Employee's termination
date, paid pursuant to the terms of such plans or arrangements; and (iv) any
vested amount or benefit payable under any benefit plan or program in accordance
with the terms thereof (the foregoing items in this Section 4(a), the "Accrued
Obligations").

 

For all purposes under this Agreement, a termination for "Cause" shall mean a
determination by the Board that Employee's employment be terminated for any of
the following reasons: (i) failure or refusal to comply in any material respect
with lawful policies, standards or regulations of Company; (ii) a violation of a
federal or state law or regulation applicable to the business of the Company;
(iii) conviction or plea of no contest to a felony under the laws of the United
States or any State; (iv) fraud or misappropriation of property belonging to the
Company or its affiliates; (v) a breach in any material respect of the terms of
any confidentiality, invention assignment or proprietary information agreement
with the Company or with a former employer, (vi) failure to satisfactorily
perform Employee's duties after having received written notice of such failure
and at least thirty (30) days to cure such failure, or (vii) misconduct or gross
negligence in connection with the performance of Employee's duties.

 

For all purposes under this Agreement, "Disability" shall mean the inability of
Employee to perform Employee's duties hereunder by reason of physical or mental
incapacity for ninety (90) days, whether consecutive or not, during any
consecutive twelve (12) month period.

 

(b)If Employee's employment is terminated by the Company without Cause, or by
Employee pursuant to a Constructive Termination, then Employee will receive any
Accrued Obligations and, subject to Section 4(c), Employee will receive the
following: continuation of Base Salary for one (1) year following the effective
termination date, payable in accordance with the regular payroll practices of
the Company; (ii) payment of one times Employee's annual target Incentive
Compensation in effect for the fiscal year in which Employee's termination date
occurs, payable in equal installments over the regularly scheduled payroll
periods of the Company for the one year following the effective date of
termination; and (iii) if Employee elects to continue health insurance coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
("COBRA") following termination of employment, the Company shall pay the monthly
premium under COBRA on the same basis as active employees until the earlier of
(x) 12 months following the effective termination date, or (y) the date upon
which Employee commences employment with an entity other than the Company.
Employee will notify the Company in writing within five (5) days of Employee's
receipt of an offer of employment with any entity other than the Company, and
will accordingly identify the date upon which Employee will commence employment
in such writing (clauses (i) through (iii), "Severance").

 



3

 

 

For all purposes under this Agreement, "Change of Control" shall mean: (i) the
sale, transfer, or other disposition of all or substantially all of the assets
of the Company in liquidation or dissolution of the Company; (ii) the
consummation of a merger or consolidation of the Company with any other
corporation or other entity, other than (D a merger or consolidation (A) which
results in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent fifty percent (50%) or more
of the combined voting power of the surviving entity or the ultimate parent
thereof outstanding immediately after such merger or consolidation and (B)
immediately following which the individuals who comprise the Board immediately
prior thereto constitute fifty percent (50%) or more of the board of directors
of the entity surviving such merger or consolidation or, if the Company or the
entity surviving such merger or consolidation is then a subsidiary, the ultimate
parent thereof, or (II) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner (within the meaning of Rule 13d-3 of the
Securities Exchange Act of 1934, as amended (the "1934 Act")), directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates) representing more than fifty percent (50%) of the
combined voting power of the Company's then outstanding securities; (iii) any
person or related group of persons (other than the Company or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Company) directly or indirectly acquires beneficial ownership (within
the meaning of Rule 13d-3 of the 1934 Act) of securities possessing more than
fifty percent (50%) of the total combined voting of the Company's outstanding
securities pursuant to a tender or exchange offer made directly to the Company's
stockholders; or (iv) a change in the composition of the Board over a period of
twelve (12) consecutive months such that a majority of the Board members
(rounded up to the next whole number) ceases to be comprised of individuals who
either (A) have been Board members continuously since the beginning of such
period or (B) have been elected or nominated for election as Board members
during such period by at least two-thirds of the Board members described in
clause (A) who were still in office at the time such election or nomination was
approved by the Board.

 

For all purposes under this Agreement, "Constructive Termination" shall mean a
resignation of employment within 30 days of the occurrence of any of the
following events which occurs within 6 months following a Change of Control: (i)
a material reduction in Employee's responsibilities; (ii) a material reduction
in Employee's Base Salary, unless such reduction is comparable in percentage to,
and is part of, a reduction in the base salary of all executive officers of the
Company; or (iii) a relocation of Employee's principal office to a location more
than 50 miles from the location of Employee's principal office immediately
preceding a Change of Control.

 



4

 

 

(c)The Company's obligation to provide Severance is conditioned upon Employee
returning to the Company all of its property and confidential information that
is in Employee's possession and Employee's execution and non-revocation of an
enforceable release of claims (the "Release"). If Employee chooses not to
execute the Release, revokes Employee's execution of the Release, or fails to
comply with the terms of the Release, then the Company shall have no obligation
to provide Severance and such Severance amount is subject to recoupment by the
Company. The Release shall be provided to Employee no later than seven (7) days
following Employee's separation from service and Employee must execute it within
the time period specified in the Release (which shall not be longer than
forty-five (45) days from the date of receipt). The Release shall not be
effective until any applicable revocation period has expired.

 

5.Non-Competition; Proprietary Information and Inventions.

 

(a)Proprietary Information and Inventions Agreement; Non-Competition and Non
Solicitation Agreement. As a condition precedent to the employment of Employee
by the Company, Employee shall execute (i) the Company's Proprietary Information
and Inventions Agreement, attached hereto as Exhibit A, and (ii) the Company's
NonCompetition and Non-Solicitation Agreement, attached hereto as Exhibit B.

 

(b)Equitable Remedies. Employee acknowledges and recognizes that a violation of
the Proprietary Information and Inventions Agreement or the Non-Competition and
Non Solicitation Agreement by Employee may cause irreparable and substantial
damage and harm to the Company or its affiliates, could constitute a failure of
consideration, and that money damages will not provide a full remedy for the
Company for such violations. Employee agrees that in the event of Employee's
breach of the Proprietary Information and Inventions Agreement or the
Non-Competition and Non-Solicitation Agreement, the Company will be entitled, if
it so elects, to institute and prosecute proceedings at law or in equity to
obtain damages with respect to such breach, to enforce the specific performance
of such agreement(s) by Employee, and to enjoin Employee from engaging in any
activity in violation hereof.

 

6.Miscellaneous.

 

(a)Entire Agreement. This Agreement, including the exhibits hereto, constitutes
the entire agreement between the parties relating to the employment of Employee
by the Company and there are no terms relating to such employment other than
those contained in this Agreement. No modification or variation hereof shall be
deemed valid unless in writing and signed by the parties hereto. No waiver by
either party of any provision or condition of this Agreement shall be deemed a
waiver of similar or dissimilar provisions or conditions at any time.

 

(b)Assignability. This Agreement may not be assigned without prior written
consent of the parties hereto. To the extent allowable pursuant to this
Agreement, this Agreement shall be binding upon and shall inure to the benefit
of each of the parties hereto and their respective executors, administrators,
personal representatives, heirs, successors and assigns.

 

(c)Notices. Any notice or other communication given or rendered hereunder by any
party hereto shall be in writing and delivered personally or sent by registered
or certified mail, postage prepaid, at the respective addresses of the parties
hereto as set forth below.

 



5

 

 

(d)Captions. The section headings contained herein are inserted only as a matter
of convenience and reference and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

 

(e)Taxes. All amounts to be paid to Employee hereunder are in the nature of
compensation for Employee's employment by the Company, and shall be subject to
withholding, income, occupation and payroll taxes and other charges applicable
to such compensation.

 

(f)Section 409A. The parties intend for the payments and benefits under this
Agreement to be exempt from Section 409A of the Code or, if not so exempt, to be
paid or provided in a manner which complies with the requirements of such
section, and intend that this Agreement shall be construed and administered in
accordance with such intention. In the event the Company determines that a
payment or benefit under this Agreement may not be in compliance with Section
409A of the Code, the Company shall reasonably confer with Employee in order to
modify or amend this Agreement to comply with Section 409A of the Code and to do
so in a manner to best preserve the economic benefit of this Agreement.
Notwithstanding anything contained herein to the contrary, (i) in the event (A)
any payments described in Section 4 would be "deferred compensation" subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"); and
(B) Employee is a " specified employee" (as defined in Code Section
409A(2)(B)(i)), such payments shall, to the extent required by Code Section
409A, be delayed for the minimum period and in the minimum manner necessary to
avoid the imposition of the tax required by Section 409A of the Code; (ii) each
amount to be paid or benefit to be provided under this Agreement shall be
construed as a separately identified payment for purposes of Section 409A of the
Code; (iii) any payments that are due within the "short term deferral period" as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise; and (iv) amounts
reimbursable to Employee under this Agreement shall be paid to Employee on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in-kind
benefits provided to Employee) during any one (1) year may not affect amounts
reimbursable or provided in any subsequent year. Notwithstanding anything in
this Agreement to the contrary, in the event any payments hereunder could occur
in one of two calendar years as a result of being dependent upon the Release
becoming nonrevocable, then, to the extent required to avoid the imposition of
taxes or penalties under Section 409A of the Code, such payments shall commence
on the first regularly scheduled payroll date of the Company, following the date
the Release becomes nonrevocable, that occurs in the second of such two calendar
years.

 

 

 

 

 

 



6

 

 

(g)Golden Parachute Provisions. If it is determined that any payment or benefit
provided by the Company to or for the benefit of Employee, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, including, by example and not by way of limitation, acceleration
by the Company or otherwise of the date of vesting or payment under any plan,
program, arrangement or agreement of the Company would be subject to the excise
tax imposed by Internal Revenue Code section 4999 or any interest or penalties
with respect to such excise tax (such excise tax together with any such interest
and penalties, shall be referred to as the "Excise Tax"), then the Company shall
first make a calculation under which such payments or benefits provided to
Employee are reduced to the extent necessary so that no portion thereof shall be
subject to the Excise Tax (the "4999 Limit"). The Company shall then compare (i)
Employee' s Net After-Tax Benefit (as defined below) assuming application of the
4999 Limit with (ii) Employee's Net After-Tax Benefit without application of the
4999 Limit. Employee shall be entitled to the greater of (i) or (ii). ''Net
After-Tax Benefit" shall mean the sum of (x) all payments that Employee receives
or is entitled to receive that are contingent on a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company within the meaning of Internal Revenue Code section
280G(b)(2), less (y) the amount of federal, state, local, employment, and Excise
Tax (if any) imposed with respect to such payments. Any reduction pursuant to
this Section 6(g) shall be implemented by determining the Parachute Payment
Ratio (as defined below) for each "parachute payment" and then reducing the
"parachute payments" in order beginning with the "parachute payment" with the
highest Parachute Payment Ratio. For "parachute payments" with the same
Parachute Payment Ratio, such "parachute payments" shall be reduced based on the
time of payment of such "parachute payments," with amounts having later payment
dates being reduced first. For "parachute payments" with the same Parachute
Payment Ratio and the same time of payment, such "parachute payments" shall be
reduced on a pro rata basis (but not below zero) prior to reducing "parachute
payments" with a lower Parachute Payment Ratio. "Parachute Payment Ratio" shall
mean a fraction the numerator of which is the value of the applicable "parachute
payment" for purposes of Internal Revenue Code Section 2800 and the denominator
of which is the actual present value of such payment.

 

(h)Governing Law. This Agreement is made and shall be governed by and construed
in accordance with the laws of the State of North Carolina without respect to
its conflicts of law principles.

 

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 



7

 

 

If the foregoing correctly sets forth our understanding, please signify your
acceptance of such terms by executing this Agreement, thereby signifying your
assent, as indicated below.



 

    Yours very truly,     BioCryst Pharmaceuticals, Inc.                     By:
/s/ Jon Stonehouse_________________       Jon Stonehouse       Chief Executive
Officer             Cc: Stephanie Angelini       Senior Vice President, Human
Resources         AGREED AND ACCEPTED                     Sign: /s/ Anthony
Doyle_____________       Anthony Doyle    

 

 

 

 

 

 

8

 



 

Exhibit A

 

(Proprietary Information and Inventions Agreement)

 

EMPLOYEE'S PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT



 

I, Anthony Doyle, recognize that BioCryst Pharmaceuticals, Inc., a Delaware
corporation (hereinafter the "Company"), is engaged in a continuous program of
research, development, and production respecting its business, present and
future, including fields generally related to its business.

 

I understand that:

 

A.As part of my employment by the Company I will faithfully and diligently serve
and endeavor to further and safeguard the interests of the Company, and I
recognize that I am expected to make new contributions and inventions of value
to the Company;

 

B.My employment creates a relationship of confidence and trust between me and
the Company with respect to any information:

 

i.applicable to the business of the Company; or

 

ii.applicable to the business of any client or customer of the Company,

 

in each case which may be made known to me by the Company or by any client or
customer of Company or learned by me during the period of my employment.

 

C.The Company possesses and will continue to possess information that has been
created, discovered or developed by, or assigned, disclosed or otherwise become
known to, the Company (including without limitation information created,
discovered, developed, disclosed or made known by me during the period of or
arising out of my employment by the Company), which information is not generally
known to the public. All of the aforementioned information is hereinafter called
"Proprietary Information." By way of illustration, but not limitation,
Proprietary Information includes trade secrets, processes, formulas, data and
know-how, improvements, inventions, techniques, marketing plans, financial
information, strategies, forecasts, and customer lists.

 

In consideration of my employment or continued employment, as the case may be,
by the Company and the compensation received by me from the Company from time to
time. I hereby agree as follows:

 

1.All Proprietary Information shall be the sole property of the Company, and the
Company shall be the sole owner of all rights, title and interest in connection
therewith. I hereby assign to the Company any and all rights I may have or
acquire in such Proprietary Information. At all times, both during my employment
by the Company and after its termination, I will keep in confidence and trust
all Proprietary Information, and I will not use or disclose any Proprietary
Information or anything relating to it without the prior written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties as an employee of the Company. In the event I am required to disclose
Proprietary Information pursuant to applicable law or court order, I shall,
whenever legally permissible, promptly disclose such request to the Company, and
cooperate with the Company to seek a protective order and to otherwise limit
such disclosure from becoming public.

 

 

A-1

 



 

2.Notwithstanding anything set forth in this Agreement, or any other agreement
that I have with the Company or its affiliates to the contrary, I shall not be
prohibited from reporting possible violations of federal or state law or
regulation to any governmental agency or entity, legislative body, or any
self-regulatory organization, or making other disclosures that are protected
under the whistleblower provisions of federal or state law or regulation, nor am
I required to notify the Company regarding any such reporting, disclosure or
cooperation with the government. Pursuant to 18 U.S.C. § 1833(b), I understand
that I will not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret of the Company or its
affiliates that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to my attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. I understand that if I file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, I may
disclose the trade secret to my attorney and use the trade secret information in
the court proceeding if I (x) file any document containing the trade secret
under seal, and (y) do not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that I have with the
Company or its affiliates, is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosures of trade secrets that are expressly allowed by
such section.

 

3.I agree that, during the period of my employment by the Company, I will not,
without the Company's express prior written consent, engage in any employment or
consulting other than for the Company. In the event of the termination of my
employment by me or by the Company for any reason or at any time upon the
Company's request, I will promptly deliver to the Company all documents and data
of any nature pertaining to my work with the Company and I will not take with me
any documents or data containing or pertaining to any Proprietary Information.

 

4.I will promptly and fully disclose to the Company, or any persons designated
by it, all improvements, inventions, formulas, processes, techniques, know-how,
and data, whether or not patentable, copyrightable, or otherwise protectible as
intellectual property, made or conceived or reduced to practice by me, either
alone or jointly with others, during the period of my employment by the Company
which are related to or useful in the business of the Company, or result from
the performance of my duties as an employee of the Company or result from use of
assets or premises owned, leased, or contracted for by the Company (all said
improvements, inventions, formulas, processes, techniques, know-how, and data
shall be collectively hereinafter called "Inventions"). I agree to keep
complete, accurate, and authentic accounts, notes, data, and records of all
Inventions in the manner and form requested by the Company, which accounts,
notes, data, and records shall be and remain the sole property of the Company. I
agree to surrender the same promptly to the Company upon its request or, in the
absence of such a request, upon the termination of my employment by the Company.

 

5.I agree that all Inventions are and shall be the sole property of the Company,
and that the Company shall be the sole owner of all intellectual property and
other rights in connection therewith, and by reason of my being employed by
Company, to the extent permitted by law, all of the Inventions consisting of
copyrightable subject matter is "work made for hire" as defined in the Copyright
Act of 1976 (17 U.S.C. § 101). To the extent that any Invention is not a "work
made for hire," I hereby assign to the Company for no additional consideration
any and all rights I may have or acquire in or to such Inventions, including the
right to sue, counterclaim, and recover for all past, present, and future
infringement, misappropriation, or dilution thereof, and all rights
corresponding thereto throughout the world. I further agree as to all such
Inventions to assist the Company in every proper way (but at the Company's
expense) to apply for, obtain, maintain and from time to time enforce such
intellectual property rights, including patents and extensions and continuations
of said patents, on said Inventions in any and all countries, and to that end I
will execute all documents for use in applying for, obtaining and maintaining
such intellectual property enforcing same, as the Company may desire, together
with any further assignments thereof to the Company or persons designated by it.
The foregoing obligation to assist the Company shall continue beyond the
termination of my employment, but the Company shall compensate me at a
reasonable rate after such termination for time actually spent by me at the
Company's request on such assistance.

 



A-2

 

 

6.As a matter of record I attach hereto a complete list of all inventions or
improvements relevant to the subject matter of my employment by the Company
which have been conceived, made, or reduced to practice by me, alone or jointly
with others, prior to my engagement by the Company which I desire to remove from
the operation of this Agreement. I covenant that such list is complete. If no
such list is attached to this Agreement, I represent that I have no such
inventions and improvements at the time of signing this Agreement.

 

7.I represent that my performance of all of the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information of any third party acquired by me in
confidence or in trust prior to my employment by the Company. I have not entered
into, and I agree that I will not enter into, any agreement either written or
oral, in conflict herewith.

 

8.I understand that, as part of the consideration of the offer of employment
extended to me by the Company or of my continued employment by the Company, as
the case may be, I will not bring, have not brought, with me to the Company and
I will not use, have not used, in the performance of my responsibilities at the
Company, materials or documents of a former employer, unless I have obtained
written authorization from the former employer for their possession and use.
Accordingly, this is to advise the Company that the only materials that I will
bring to the Company or use in my employment are identified on the attached
sheet and, as to each such item, I represent that I have obtained, prior to the
effective date of my employment with the Company, written authorization for
their possession and use in my employment with the Company. I also understand
that, in my employment with the Company. I am not to breach any obligation of
confidentiality that I have to former employers, and I agree that I shall
fulfill all such obligations during my employment with the Company.

 

9.This Agreement shall be effective as of the first day of my employment by the
Company. I understand and agree that this Agreement is not a contract of
employment.

 

10.This Agreement shall be binding upon me, my heirs, executors, assigns,
administrators, and other legal representatives and shall inure to the benefit
of the Company, its successors and assigns.

 



 

[Signature Page Follows]

 

 

 

 



A-3

 

 

IN WITNESS WHEREOF, the Company has caused this Proprietary Information and
Inventions Agreement to be executed by its duly authorized officer and Employee
has executed the same as of the dates set forth below.

 

 

 

 

BIOCRYST PHARMACEUTICALS, INC.

 

 

  EMPLOYEE By:

 

________________________________

 

 

________________________________

  Jon Stonehouse   Anthony Doyle   Chief Executive Officer                    
Date: ________________________________ Date: ________________________________



 

 

 

 

 

 

 

 

 

A-4

 



 



April 15, 2019

 

 

BioCryst Pharmaceuticals, Inc.

4505 Emperor Blvd., Suite 200

Durham, NC 27703

 

 





Dear Sir or Madam:

 



 

I, Anthony Doyle, propose to bring to my BioCryst employment the following
tangible materials and previously unpublished documents, which materials and
documents may be used in my BioCryst employment:

 



___ No materials ___See below ___Additional sheets attached      



 

The signature below by a representative of my current or former employer
confirms that my continued possession and use of these materials is authorized.

 

 

AUTHORIZATION:

 

 

COMPANY: _____________________________ EMPLOYEE        
_____________________________ _____________________________ By:
_____________________________ Anthony Doyle Its: _____________________________  

 

 

 

 

 

 



 

 

 



Exhibit B

 

(Non-Competition and Non-Solicitation Agreement)

 



This Non-Competition and Non-Solicitation Agreement (the "Agreement") is made
and entered into this ___ day of _____, 2020 (the "Effective Date") by and
between BioCryst Pharmaceuticals, Inc., (the "Company") and Anthony Doyle (the
"Employee"). The Company and Employee are sometimes referred to in this
Agreement individually as a "Party" and collectively as "Parties."

 

WHEREAS, Employee is commencing employment with the Company pursuant to an
Employment Agreement entered into between Employee and the Company (the
"Employment Agreement") and is simultaneously entering into an Employee's
Proprietary Information and Inventions Agreement (the "PIIA") with the Company;
and

 

WHEREAS, in consideration for Employee's promises and obligations set forth
herein, the Company is offering Employee severance pay as specifically described
in the Employment Agreement to which Employee was not previously entitled.

 

NOW THEREFORE, in consideration of the mutual promises and obligations set forth
below and other good and valuable consideration, the receipt and sufficiency of
which the Parties acknowledge, the Company and Employee agree as follows:

 

1.                   COMPANY BUSINESS AND PROTECTABLE INTERESTS. Employee
acknowledges that: (i) by virtue of Employee's position with the Company,
Employee will have access to Proprietary Information, as that term is defined in
the PUA, which information has not become publicly available ("Confidential
Information"); (ii) the Company together with its subsidiaries (the "Company
Group") is currently engaged primarily, but not exclusively, in the business of
the discovery, development and commercialization of medicines and programs for
rare diseases (the "Business"); (iii) during the course of Employee's
employment, the Company Group's Business may expand or change, in which case,
such expansions or changes shall correspondingly expand or (if abandoned)
contract the definition of "Business" and Employee's obligations under this
Agreement; (iv) due to the nature of the Business, Confidential Information
developed by the Company Group in :furtherance of the treatment for a particular
rare disease would have commercial value to any other entity pursuing the
development of medicines for the same disease regardless of the location of that
entity, and the use of that information by such an entity would have a negative
commercial impact on the Company Group; (v) the Company Group has clients,
customers and collaborative partners throughout the United States and the world
and the specific location of a competing business is not necessarily relevant to
the capacity of that business to compete with the Company Group; and (vi) the
provisions of this Agreement are reasonably necessary to protect the Company
Group's legitimate business interests, are reasonable as to time, territory and
scope of activities which are restricted, do not interfere with public policy or
public interest and are described with sufficient accuracy and definiteness to
enable Employee to understand the scope of the restrictions imposed upon
Employee.

 



B-1

 

 

2.                   COMPETITIVE BUSINESS ACTIVITIES. Employee agrees that
during the period of Employee's employment with the Company Group and for a
period of time ending on the date occurring one year after the date Employee's
employment terminates (irrespective of the circumstances of such termination),
Employee will not:

 

a.on Employee's own or another's behalf, whether as an officer, director,
manager, stockholder, partner, member, associate, owner, employee, consultant,
or otherwise do any of the following or provide material assistance to any other
party or entity to do so:

 

i.engage in the Business with respect to medicines or programs with which
Employee was materially involved on behalf of the Company Group during
Employee's employment or with respect to which Employee obtained Confidential
Information during Employee's employment;

 

ii.solicit or do business which is the same, similar to or otherwise in
competition with the Business, from or with persons or entities: (a) who are
clients, customers or collaborative partners of the Company Group; (b) with whom
or which Employee or someone for whom Employee was responsible solicited,
negotiated, contracted, serviced or had material contact with on the Company
Group's behalf; (c) with respect to whom or which Employee obtained Confidential
Information during and as a consequence of Employee's employment by the Company
Group; or (d) who were clients, customers or collaborative partners of the
Company at any time during the last year of Employee's employment with the
Company Group; nor shall Employee request, induce, or solicit such persons or
entities to curtail or cancel their business with the Company Group;

 

iii.offer employment to, hire or otherwise solicit for employment any employee
or other person who had been employed or retained by the Company Group during
the last year of Employee's employment with the Company Group and with whom
Employee had material contacts during the course of Employee's employment; nor
shall Employee request, induce, or solicit any employee or independent
contractor of the Company Group who had been employed or retained by the Company
Group during the last year of Employee's employment with the Company Group and
with whom Employee had material contacts during the course of Employee's
employment to terminate his or her employment or independent contractor
relationship with the Company Group; or

 

b.take any action, which is materially detrimental, or otherwise intended to be
adverse to the Company Group's goodwill, name, business relations, prospects and
operations.



 

  c. The restrictions set forth in Section 2(a)(i) apply to the following
separate and distinct geographical areas: (i) the world; (ii) North America
(iii) Europe; (iv) the United States; (v) the United Kingdom; (vi) the State of
North Carolina; (vii) the State of Alabama; (viii) within a 60-mile radius of
any location of the Company Group in which Employee had an office or performed
material services during Employee's employment with the Company Group; (ix) any
city, metropolitan area, county, state or country in which Employee's
substantial services were provided, or for which Employee had substantial
responsibility, or in which Employee worked on Company Group projects, while
employed by the Company Group; (x) any city, metropolitan area, county, state or
country in which the Company Group is located or does or, during Employee's
employment with the Company Group, did business.





 



B-2

 

 



  d. The restrictions set forth in Section 2(a)(i) apply only to prohibit
Employee from engaging in activities that are materially similar to the
activities in which Employee engaged on behalf of the Company Group or with
respect to which Employee would reasonably be expected to use Confidential
Information.

 



  c. Notwithstanding the foregoing, Employee's ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a corporation the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market shall not violate Sections 2(a)-(b).

 





3.                   REMEDIES. Employee acknowledges that Employee's failure to
abide by this Agreement would cause irreparable harm to the Company Group for
which legal remedies would be inadequate. Therefore, in addition to any legal or
other relief to which the Company Group may be entitled by virtue of Employee's
failure to abide by these provisions; the Company Group may seek equitable
relief, including, but not limited to, preliminary and permanent injunctive
relief, for Employee's actual or threatened failure to abide by these
provisions, and Employee will indemnify the Company Group for all expenses
including attorneys' fees in seeking to enforce these provisions.

 

4.                   TOLLING. The period during which Employee must refrain from
the activities set forth in Sections 2(a)-(b) shall be tolled during any period
in which Employee fails to abide by these provisions.

 

5.                   VIOLATION BY COMPANY. In the event that Employee alleges
and proves a violation by the Company Group of any obligation of the Company
Group to Employee by agreement or operation of law, such violation shall not
excuse Employee from Employee's obligations pursuant to this Agreement, but
rather Employee shall be entitled to remedies available for the specific
violation alleged and proven.

 

6.                   OTHER AGREEMENTS. Nothing in this Agreement shall
terminate, revoke, or diminish Employee's obligations or the Company Group's
rights and remedies under law or pursuant to the PUA, relating to trade secrets
or proprietary information.

 

7.                   ENTIRE AGREEMENT. This Agreement and the PIIA, together
constitute the exclusive and complete agreement between the Parties with respect
to this subject matter and supersedes any other right of the Employee to
severance under any plan, arrangement or agreement of the Company. No change or
modification of this Agreement shall be valid or binding upon the Parties unless
such change or modification is in writing and is signed by the Parties.

 

8.                   WAIVER OF BREACH. The Company's or Employee's waiver of any
breach of a provision of this Agreement shall not waive any subsequent breach by
the other Party.

 

9.                   SEVERABILITY. If a court of competent jurisdiction holds
that any provision or sub-part thereof contained in this Agreement is invalid,
illegal, or unenforceable, that invalidity, illegality, or unenforceability
shall not affect any other provision in this Agreement. Additionally, if any of
the provisions of this Agreement are held unenforceable by a court of competent
jurisdiction, then the Parties desire that such provision, clause, or phrase be
"blue penciled" or rewritten by the court to the extent necessary to render it
enforceable.

 

10.               PARTIES BOUND. The terms, provisions, covenants and agreements
contained in this Agreement shall apply to, be binding upon and inure to the
benefit of the Company's successors and assigns, and Employee's heirs,
executors, administrators, and other legal representatives. Employee may not
assign this Agreement.

 



B-3

 

 

11.               REMEDIES. Employee acknowledges that Employee's breach of this
Agreement would cause the Company irreparable harm for which damages would be
difficult, if not impossible, to ascertain and legal remedies would be
inadequate. Therefore, in addition to any legal or other relief to which the
Company may be entitled by virtue of Employee's breach or threatened breach of
this Agreement, the Company may seek equitable relief, including but not limited
to preliminary and permanent injunctive relief and all other available remedies.

 

12.               GOVERNING LAW. This Agreement and the employment relationship
created by it shall be interpreted and construed in accordance with the laws of
the State of North Carolina, including its statutes of limitations, without
giving effect to any conflict-of-laws rule that would result in the application
of the laws of a different jurisdiction. The Parties consent to exclusive
jurisdiction in North Carolina for the purpose of any litigation relating to
this Agreement and agree that any litigation by or involving them relating to
this Agreement shall be conducted in the state courts of North Carolina or the
appropriate federal district court located in North Carolina. Employee consents
to the exercise of personal jurisdiction in any state or federal court located
in North Carolina and waives any objection based upon personal jurisdiction or
forum non conveniens with respect to any action commenced in such courts.

 

13.               COUNTERPARTS. This Agreement may be executed in counterparts,
each of which shall be an original, with the same effect as if the signatures
affixed thereto were upon the same instrument.

 

14.               EMPLOYEE ACKNOWLEDGMENT. Employee understands and agrees that
this Agreement is not a contract of employment for any particular term.

 

 

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 



B-4

 

 

IN WITNESS WHEREOF, the Company has caused this Non-Competition and Non
Solicitation Agreement to be executed by its duly authorized officer and
Employee has executed the same as of the dates set forth below.

 

 



 

 

BIOCRYST PHARMACEUTICALS, INC.

 

 

  EMPLOYEE By:

 

________________________________

 

 

________________________________

  Jon Stonehouse   Anthony Doyle   Chief Executive Officer                    
Date: ________________________________ Date: ________________________________

 

 

 

 



 

 

 

 

 

 

 

 

 

B-5

 





